DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 15 March 2022.
Claims 1, 6-8, 10-12, 14-18, 24, 26-30, 35-38, 40, 41, 43-48, 58, and 60-62 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 and 19 April 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 10-12, 14-18, 24, 26-30, 35-38, 40, 41, 43-48, 58, and 60-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,343,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,343,720 and is therefore an obvious variant thereof.

Claims 1 and 58  of the instant application is directed to A cellular network supporting a preemptive preparation of a handover for a user entity, wherein the cellular network comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for request, from the user entity, a transmission of predicted future route information; receiving, from the user entity, the predicted future route information, the predicted future route information including list of locations along the predicted future route, determining, based on the predicted future route information, a preliminary set of one or more base stations of the cellular network, wherein the cardinality of the set of one or more base stations is greater than one; sending a query from a centralized unit of the cellular network to each of the preliminary set of one or more base stations of the cellular network regarding an accessibility of the cellular network via the respective base station at an expected time at which the user entity enters a cell of the respective base station, and sending an answer from the respective base station to the centralized unit.
Claims 1 and 31 of the U.S. Patent No. 11,343,720 is directed to A cellular network supporting a preemptive preparation of a handover for a user entity, wherein the cellular network comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for receiving from the user entity predicted future route information including a set of pairs of time and coordinates of location at which the user entity is along a predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route, determining, based on the predicted future route information, a preliminary set of one or more base stations of the cellular network, wherein the cardinality of the set of one or more base stations is greater than one; sending a query from a centralized unit of the cellular network to each of the preliminary set of one or more base stations of the cellular network regarding an accessibility of the cellular network via the respective base station at an expected time at which the user entity enters a cell of the respective base station, and sending an answer from the respective base station to the centralized unit.
Claims 1 and 58 of the present application merely broaden the scope of independent claims 1 and 31 of the U.S. Patent No. 11,343,720 by eliminating receiving from the user entity predicted future route information including a set of pairs of time and coordinates of location at which the user entity is along a predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route.
Dependent claims 6-8, 10-12, and 14-18 of instant application is rejected for the same reasoning as the independent claim 1. 
Claims 24 and 60 of the instant application is directed to A user entity for communication over a cellular network, wherein the user entity comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for gaining information on a predicted future route of the user entity; and informing, upon a request from the cellular network, the cellular network on the predicted future route by sending to the cellular network a list of locations along the predicted future route; managing a set of one or more preemptively prepared handovers by deriving, for each of a set of one or more base stations of the cellular network, one or more access parameters, and continuously deciding on, or judging whether, accessing the cellular network via any of the set of one or more base stations within a reach of which the user entity currently is, using the one or more access parameters derived for the respective base station, wherein the cardinality of the set of one or more base stations is greater than one.
Claims 13 and 32 of the U.S. Patent No. 11,343,720 is directed to A user entity for communication over a cellular network, wherein the user entity comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for gaining information on a predicted future route of the user entity; and informing the cellular network on the predicted future route by sending to the cellular network a set of pairs of time and coordinates of location at which the user entity is along the predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route; managing a set of one or more preemptively prepared handovers by deriving, for each of a set of one or more base stations of the cellular network, one or more access parameters, and continuously deciding on, or judging whether, accessing the cellular network via any of a set of one or more base stations within a reach of which the user entity currently is, using the one or more access parameters derived for the respective base station, wherein the cardinality of the set of one or more base stations is greater than one.
Claims 24 and 60 of the present application merely broaden the scope of independent claim 13 and 32 of the U.S. Patent No. 11,343,720 by eliminating informing the cellular network on the predicted future route by sending to the cellular network a set of pairs of time and coordinates of location at which the user entity is along the predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route.
Dependent claim 26-30, 35-37, and 61 of instant application is rejected for the same reasoning as the independent claim 24. 
Claims 38 and 62 of the instant application is directed to A base station of a cellular network, wherein the base station comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for receiving from a user entity predicted future route information including a list of locations along the predicted future route; determining a preliminary set of one or more target base stations of the cellular network based on a the predicted future route information, wherein the cardinality of the preliminary set of one or more base stations is greater than one; querying each of the preliminary set of one or more target base stations regarding an accessibility of the cellular network via the respective target base station; receiving, from each of the preliminary set of one or more base stations, an answer to the query, sending to the user entity a schedule indicating, for each of a set of one or more base stations within the preliminary set, a temporal access interval and one or more access parameters indicating that the user entity may access the cellular network via the respective base station during the temporal access interval using the one or more access parameters, and cutting, upon receipt of an access confirmation from any of the set of one or more base stations, a connection to the user entity.
Claims 22 and 34 of the U.S. Patent No. 11,343,720 is directed to A base station of a cellular network, wherein the base station comprises a microprocessor configured for, or an electronic circuit configured for, or a computer programmed with a program stored in a memory configured for receiving from a user entity predicted future route information including a set of pairs of time and coordinates of location at which the user entity is along a predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route; determining a preliminary set of one or more target base stations of the cellular network based on the predicted future route information, wherein the cardinality of the preliminary set of one or more base stations is greater than one; querying each of the preliminary set of one or more target base stations regarding an accessibility of the cellular network via the respective target base station; receiving, from each of the preliminary set of one or more base stations, an answer to the query; sending to the user entity a schedule indicating, for each of a set of one or more base stations within the preliminary set, a temporal access interval and one or more access parameters indicating that the user entity may access the cellular network via the respective base station during the temporal access interval using the one or more access parameters, and cutting, upon receipt of an access confirmation from any of the set of one or more base stations, a connection to the user entity.
Claim 38 and 62 of the present application merely broaden the scope of independent claim 22 and 34 of the U.S. Patent No. 11,343,720 by eliminating receiving from a user entity predicted future route information including a set of pairs of time and coordinates of location at which the user entity is along a predicted future route, or a sequence of coordinates of locations sequentially traversed by the user entity along the predicted future route.
Dependent claims 40, 41, and 43-48 of instant application is rejected for the same reasoning as the independent claim 38. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472